Exhibit 10.64

 

AMENDMENT NO. 1

 

This AMENDMENT NO. 1 is made as of August 7, 2006 (the “Amendment”) with respect
to that certain Second Amended and Restated Revolving Credit Agreement dated as
of June 19, 2006 (the “Credit Agreement”) by and among MCG CAPITAL CORPORATION,
a Delaware corporation having its chief executive office at 1100 Wilson
Boulevard, Suite 3000, Arlington, Virginia (“Borrower”), BAYERISCHE HYPO-UND
VEREINSBANK AG, NEW YORK BRANCH, as Administrative Agent (“Agent”) and Issuing
Bank (the “Issuing Bank”) and each of the financial institutions that are from
time to time signatory hereto together with their assignees pursuant to
Section 14 of the Credit Agreement (each a “Lender” and collectively, the
“Lenders”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings specified in the Credit Agreement.

 

ARTICLE I

 

NEW LENDERS; INCREASED COMMITMENTS.

 

Section 1.1 Increased Commitment. Effective as of the date hereof, the
Commitment of Bayerische Hypo-Und Vereinsbank AG, New York Branch (“HVB”) is
hereby increased by $15,000,000.00.

 

Section 1.2 New Lenders. By its signature hereunder, Sovereign Bank (the “New
Lender”) hereby agrees to (a) become a Lender pursuant to the Credit Agreement
with a Commitment in the aggregate principal amount of $15,000,000.00 and (b) to
execute and deliver an Assignment and Acceptance Agreement (substantially in the
form of Exhibit E to the Credit Agreement) to such effect with each of the
Agent, Issuing Bank and HVB.

 

ARTICLE II

 

FEES.

 

Section 2.1 New Lender Fees. In consideration for the foregoing, the Borrower
hereby agrees to remit to the New Lender a fee in the amount of 0.25% of the New
Lender’s Commitment (the “New Lender Fee”).

 

Section 2.2 Agent Fees. On or before the date hereof, Borrower shall pay to the
Agent the fees due as of the Effective Date specified in the letter of June 19,
2006 between Borrower and Agent (the “Agent Fees”).

 

ARTICLE III

 

CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.

 

Section 3.1 Conditions Precedent to the Effectiveness of Amendment. The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:



--------------------------------------------------------------------------------

(a) Loan Documents. This Amendment shall have been duly executed and delivered
by Borrower to Agent, the Issuing Bank and the Required Lenders.

 

(b) Assignment and Acceptance Agreement. An Assignment and Acceptance Agreement
shall have been duly executed and delivered by Borrower to Agent, the Issuing
Bank and HVB.

 

(c) Receipt by the New Lender of the New Lender Fee. The New Lender shall have
confirmed to the Borrower and the Agent that it has received the New Lender Fee.

 

(d) Receipt by the Administrative Agent of the Agent Fees. The Administrative
Agent shall have received the Agent Fee.

 

(e) Receipt by the New Lender of a Note. The New Lender shall have received a
Note issued by the Borrower to the New Lender in the amount of the Commitment of
the New Lender and otherwise substantially in the form of Exhibit B to the
Credit Agreement.

 

(f) Representations and Warranties. Each of the representations and warranties
of Borrower contained in the Loan Documents shall be true in all material
respects as of the date as of which such representations and warranties were
made, and Agent shall have received from Borrower a certificate from a duly
authorized officer of Borrower dated as of the date hereof to such effect, both
before and after giving effect to this Amendment (to the best of such officer’s
knowledge).

 

(g) Events of Default. No Event of Default shall have occurred and be
continuing, and Agent shall have received from Borrower a certificate from a
duly authorized officer of Borrower dated as of the Closing Date to such effect,
both before and after giving effect to this Amendment (to the best of such
officer’s knowledge).

 

(h) Corporate Authorization. All required corporate action necessary for the
valid execution, delivery and performance by Borrower of this Amendment shall
have been duly and effectively taken, and evidence thereof satisfactory to Agent
shall have been provided to Agent.

 

ARTICLE IV

 

MISCELLANEOUS.

 

Section 4.1 Expenses. Borrower shall pay to Agent promptly on demand all actual
out-of-pocket reasonable costs and expenses incurred by Agent in connection with
the drafting, negotiation, execution and delivery of this Amendment.

 

Section 4.2 No Deemed Waiver. No failure or delay by Agent, Issuing Bank or any
Lender to exercise any right hereunder or under the Credit Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other right, power or privilege.

 

2



--------------------------------------------------------------------------------

Section 4.3 Severability. The provisions of this Amendment are severable, and if
any one provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such provision in such jurisdiction.

 

Section 4.4 Counterparts; Facsimile Execution. This Amendment may be executed
and delivered in several counterparts and by facsimile, each of which shall be
an effective and enforceable original, and all of which shall constitute one
agreement

 

Section 4.5 Governing Law; Forum. THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK.

 

[Balance of Page Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Revolving Credit Agreement as of the date first above written.

 

MCG CAPITAL CORPORATION (Borrower)

By:

  /s/ Michael R. McDonnell             Name:   /s/ Michael R. McDonnell    
Title:   Chief Financial Officer Address:   1100 Wilson Boulevard, Suite 3000  
  Arlington, Virginia 22209 Tel:   703-247-7500 Fax:   703-247-7545



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Revolving Credit Agreement as of the date first above written.

 

BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH (Administrative Agent)

By:

    /s/ Debra L. Laskowski     Name:   Debra L. Laskowski     Title:   Managing
Director Address:   150 East 42nd Street     New York, NY 10017 Tel:  
212-672-5662 Fax:   212-672-5898

By:

    /s/ Craig M. Pinsley     Name:   Craig M. Pinsley     Title:   Director
Address:   150 East 42nd Street     New York, NY 10017 Tel:   212-672-5841 Fax:
  212-672-5517

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Revolving Credit Agreement as of the date first above written.

 

BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH (Lender)

By:

        Name:         Title:     Address:   150 East 42nd Street     New York,
NY 10017 Tel:   212-672-5662 Fax:   212-672-5898

By:

        Name:         Title:     Address:   150 East 42nd Street     New York,
NY 10017 Tel:   212-672-5841 Fax:   212-672-5517

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Revolving Credit Agreement as of the date first above written.

SOVEREIGN BANK (Lender)      

Commitment

Amount: $15,000,000.00

 

By:

    /s/ Alfred J. Doody     Name:   Alfred J. Doody     Title:   S.V.P. Address:
          Tel:     Fax:    

 

7